Citation Nr: 0206044	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  99-03 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a breathing 
disorder.  

3.  Entitlement to service connection for a bilateral eye 
disorder.  

4.  Entitlement to service connection for hypertension (HTN) 
as secondary to medication administered for service-connected 
2nd degree burn scar of the right and left tibia.  

5.  Entitlement to service connection for a stomach disorder 
as secondary to medication administered for service-connected 
2nd degree burn scar of the right and left tibia.  

6.  Entitlement to a rating in excess of 10 percent for 2nd 
degree burn scar of the right and left tibia.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to November 
1975 and November 1978 to March 1988.  

The current appeal arose from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

A review of the record reveals that the veteran was initially 
scheduled for a video conference hearing on February 11, 
2002.  That hearing was rescheduled for March 4, 2002.  
Through correspondence dated in February 2002 and received at 
the RO in March 2002 and at the Board in April 2002, she 
indicated that was unable to attend the March 2002 hearing 
because of work responsibilities.  She requested that she be 
rescheduled for a hearing at the RO in Waco, Texas, before a 
Member of the Board of Veterans' Appeals (Board).  The Board 
is granting her motion to reschedule her hearing date 
pursuant to 38 C.F.R. § 20.704(c) (2002).  

Additionally, it is noted that the request by the appellant 
for a "travel board" hearing at the RO is an exception to 
the Board's expanded case development authority.  (See 
Chairman's Memorandum 01-02-01 (effective February 2002.))  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
Supp. 2001).  

Under the circumstances, the Board remands this case to the 
RO for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The appellant should be scheduled to 
appear at a personal hearing before a 
travel Member of the Board sitting at the 
RO as soon as it may be feasible.  Notice 
should be sent to the appellant and her 
service representative, a copy of which 
should be associated with the claims 
file.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.  

3.  The RO should also ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 has been completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


